DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6-8, 11, 13-15, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US PGPUB 2011/0053552).

As per Claim 15, Kim et al. disclose a first electronic device (Fig 7 Element 600) comprising: a memory configured to store instructions (Note that, per P0083, Fig 7 Element 700 is analogous to mobile communication terminal 200.  With that in mind, per P0061, terminal 200 has a memory 213); at least one communication circuitry (Fig 7 Element 607); at least one sensor (Fig 7 Elements 601, 604); and a processor (Fig 7 Element 603) configured to execute the instructions to: transmit, to at least one server (Fig 7 Element 700), information regarding a location of the first electronic device obtained via the at least one communication circuitry (P0114-0117), wherein the transmitted information is usable in the at least one server P0114-0117), wherein the second electronic device is an authenticated electronic device (Per P0114-0117, only ambulances [i.e. authorized emergency vehicles] would be provided with the location information from the emergency center), and wherein the second electronic device is associated with the first electronic device with respect to sharing the location of the first electronic device via the at least one server (Per P0114-0117, there is a sharing of location information between mobile terminal 600 and telematics terminal 200 via server 700); while transmitting the information, identify, by using at least one of the at least one communication circuitry or the at least one sensor, whether a state of a user of the first electronic device is emergency or not (P0114); and based on identifying the state of the user being emergency, transmit, to the at least one server, a designated signal, wherein the transmitted designated signal is usable in the at least one server for notifying the state of the user being emergency to the second electronic device (P0114-0117).

As per Claim 18, Kim et al. further disclose the first electronic device of claim 15 (as described above), wherein the transmitted designated signal is further usable in the at least one server to identify a location of the first electronic device in the at least one server (P0114-0117).

As per Claim 20, Kim et al. further disclose the first electronic device of claim 15 (as described above), wherein the transmitted designated signal includes a location information of the first electronic device or the transmitted designated signal is transmitted to the at least one server with a location information of the first electronic device (P0114-0117).

Regarding Claims 8, 11, and 14, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 15, 18, and 20, respectively.  Therefore, method claims 8, 11, and 14 correspond to apparatus claims 15, 18, and 20, respectively, and are rejected for the same reasons of anticipation following the same rationale discussed above by Kim et al. (as applied to Claims 15, 18, and 20).  

As per Claim 13, Kim et al. further disclose the method of claim 8 (as described above), wherein transmitting the information comprises: authenticating, in association with the at least one server, the first electronic device as an electronic device that provides the location of the first electronic device to the second electronic device; and based on the authentication of the first electronic device, transmitting the information (P0114-0117).

Regarding Claims 1, 4, and 7, the claims are drawn to the non-transitory computer readable storage medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claims 15, 18, and 20, respectively, and, as a result, the corresponding method steps claimed in Claims 8, 11, and 14, respectively.  However, Kim et al. further disclose such a medium (P0059).    Therefore, claims 1, 4, and 7 correspond to as applied to Claims 8, 11, 14-15, 18, and 20).  

As per Claim 6, Kim et al. further disclose the non-transitory computer readable storage medium of claim 1 (as described above), wherein the one or more applications comprise instructions which, when executed by the first electronic device, cause the first electronic device to: authenticate, in association with the at least one server, the first electronic device as an electronic device that provides the location of the first electronic device to the second electronic device; and based on the authentication of the first electronic device, transmit the information (P0114-0117).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 

Claims 2-3, 9-10, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., as applied to claims 1, 4, 6-8, 11, 13-15, 18, and 20 above, in view of Shintani et al. (US PGPUB 2003/0212567).

As per Claim 16, Kim et al. teach the first electronic device of claim 15 (as described above).

Kim et al. fail to teach wherein the processor is configured to execute the instructions to: identify, based on state information of acceleration of the first electronic device that is obtained via at least one of the at least one communication circuitry or the at least one sensor, that the state of the user is emergency.
However, Shintani et al. teach a witness information service with image capturing and sharing in which there is provided, as part of triggering events, when the sensor system detects danger to the vehicle or occupants through behavior of the vehicle, for example acute extreme braking, acceleration, deceleration, quick steering change, or abnormal shock to the vehicle body, such as upon a collision or due to vandalism (P0075).
Kim et al. and Shintani et al. are analogous art because they both disclose emergency response systems.  Therefore, it would have been obvious to a person having ordinary skill in as taught by Kim et al.) with detection of acceleration-driven danger events (as taught by Shintani et al.) in order to capture and securely store environmental primitive data relevant to the occurrence of an emergency which can accumulated and provided as witness information (Shintani et al. P0034-0035).

As per Claim 17, Shintani et al. in the combination outlined above further teach the first electronic device of claim 16 (as described above), wherein the processor is configured to execute the instructions to: identify, by identifying that the state information of the acceleration indicates the first electronic device being in an impact state, that the state of the user is emergency (P0075).

Regarding Claims 9-10, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 16-17, respectively.  Therefore, method claims 9-10 correspond to apparatus claims 16-17, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Kim et al. and Shintani et al. (as applied to Claims 16-17).  

Regarding Claims 2-3, the claims are drawn to the non-transitory computer readable storage medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claims 16-17, respectively, and, as a result, the corresponding method steps claimed in Claims 9-10, respectively.  However, Kim et al. in the P0059).    Therefore, claims 2-3 correspond to apparatus claims 16-17, respectively, and, as a result, to method claims 9-10, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Kim et al. and Shintani et al. (as applied to Claims 9-10 and 16-17).  

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 19, the prior art of record fails to disclose, teach, or suggest “wherein the designated signal is obtained in the first electronic device for displaying a screen that provides an outgoing call to a third electronic device on a display of the second electronic device, and wherein the third electronic device is an electronic device for a safety assistance”.

Regarding Claim 12, the claim is drawn to method of using the corresponding apparatus claimed in Claim 19 and is, thus, found to contain the same allowable subject matter discussed above (as applied to Claim 19).

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moro et al. (US PGPUB 2005/0091332) disclose a system in which, in a remote monitoring system, when a guardian inputs predetermined authentication data to a master terminal in order to make a request for authentication of the master terminal, the authentication data is transmitted to a firm server via a base station and a cellular phone network. The firm server compares the authentication data with reference data in a registration data file for authentication of the master terminal to execute authentication decision. When the guardian operates keys of a slave operation section to operate the slave terminal remotely from the master terminal, a command signal for causing the slave terminal to perform a desired operation is transmitted form the master terminal to company facilities and temporarily held therein.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685